DETAILED ACTION
The instant action is in response to application 29 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The title is objected to as not being descriptive.  Please emphasize the claimed changing reference waveforms. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1,2,4, 11,12, 15, 25, 26, 28, 35, 36, 39, 48 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Marrone (WO 2010/036974 A2) .
As to claims 1, 25, 48  Marrone discloses a device for providing an electrical current to an electrical load comprising a memory storage device (¶33 “Additionally, controller 130 may include appropriate memory or storage components (e.g., random access memory, read only memory (ROM),”) for storing a plurality of ideal voltage waveforms (¶36 “The actual output is compared to an ideal reference to determine if the desired output is being generated.”; ¶38 “Based on output sync 114 (or based on an initial estimate of the output sync), output system 102 stores and/or generates reference waveform table 132, which represents an ideal form of the output waveform desired to be generated by generator 140. Reference waveform table 132 may be stored as a table or other set of points (or setpoints) that reflect what the output waveform "should" look like. While a sinusoidal waveform is represented, any periodic waveform could be used. Reference waveform table 132 may alternatively be referred to as a reference waveform source.”); an electronic controller (Fig. 1, 130) arranged in data communication with the memory storage device, the electronic controller operable to select one of the plurality of ideal voltage waveforms to compute a reference voltage and a switching period based on a predetermined rule (Fig. 1, 132, 134); and an electronic switch (¶50, “PWM values”) arranged to receive the switching period to switch the electronic switch between an on state and an off state, wherein the electrical current is calculated based on a function of the reference voltage (¶36 “Output feedback 116 indicates how the actual output varies from the reference signal. Update table 134 represents data generated in response to output feedback 116. In one embodiment, output sync 114 is based on voltage information on the output of power path 110, while output feedback 116 is based on output current generated at the output 
As to claims 2, 26 Marrone teaches wherein at least one of the plurality of ideal voltage waveforms is an ideal alternating current (AC) waveform (sinusoid is specifically mentioned in ¶38).
As to claims 4, 28 Marrone teaches a sense circuit arranged in electrical connection with the electronic controller, the sense circuit operable to sense a source input voltage (Fig. 1, 112).
As to claims 11, 35 Marrone teaches wherein the ideal AC waveform comprises one or more of the following: a sine waveform  (sinusoid), a square of a sine waveform, a polynomial function waveform.
As to claims 12, 36 Marrone teaches wherein i) ift eh device is deployed in a boost converter circuit, the sine waveform is selected (see sinusoid above.  Also, boost is mentioned in ¶59).
As to claims 15, 39 Marrone teaches an analog to digital converter to convert the source voltage to a digital waveform (this is necessary to read the analog in put signal and feed into the digital controller).
As to claim 24 Marrone teaches wherein the memory storage device is a ROM, RAM,  database LUT (¶64).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 15, 18-19, 29-31, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Marrone (WO 2010/036974 A2).
As to claims 5, 29 Marrone does not explicitly teach further comprises wherein the sense circuit comprises at least one of the following: a potentiometer, a potential divider, a feedback resistor.  He does make tis obvious.  Use of resistors and voltage dividers are old and well known in the art and therefore not patentable.  The advantage of using the divider would be to have a scaled down control input.
As to claim 6, 30 Marrone does not explicitly teach wherein the sensed source input voltage is divided by a predetermined number.  Use of resistors and voltage dividers are old and well known in the art and therefore not patentable.  The advantage of using the divider would be to have a scaled down control input.
As to claim 7, 31 Marrone does not explicitly teach wherein the predetermined number is 4.  However, this is design choice.  Smaller numbers would mean more sensitivity to changes and larger numbers would allow one of ordinary skill to use higher voltages.  This is design choice and not patentable.  
As to claim 18, 42 Marrone does not explicitly teach wherein the electronic controller comprises an application-specific integrated circuit (ASIC) or a field-programmable gate array (FPGA).  However, FPGAs and ASICs are old and well known in the art and therefore not patentable.  Thea advantage of using ASICS would be to decrease the size of the circuit.  The advantage of an programmable arrays would be to increase calculation efficiency.  
As to claim 19, 43 Marrone does disclose a switch.  Marrone does not explicitly disclose wherein the electronic switch is a MOSFET.  However, mosfets are old and well known in the art and therefore not patentable.  Thea advantage of using mosfets would be to have a voltage controlled switch.
Claims 8-10, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Marrone (WO 2010/036974 A2) in view of Zhang et als  “A Digital Power Fadctor Correction Control Strategy Optimized for DSP “(IEEE NPL).
As to claims 8, 32 Marrone does not disclose wherein in a transient state before the one of the plurality of ideal voltage waveforms is selected, the electronic controller is operable to use the sensed source voltage divided by the predetermined number as the reference voltage .
Zhang teaches wherein in a transient state before the one of the plurality of ideal voltage waveforms is selected, the electronic controller is operable to use the sensed source voltage divided by the predetermined number (1) as the reference voltage (Fig. 13, DSP, Look up table, zero cross, input feed forward).
As to claims 9, 33 Marrone in view of Zhang teaches wherein upon switching the electronic switch, a time T. is measured from the time where the reference voltage is sensed at a predetermined voltage to the time where the reference voltage is next sensed at the predetermined voltage (Zhang, ZCD).
As to claim 10, 34 Marrone in view of Zhang teaches wherein the one of the plurality of ideal voltage waveforms is selected to compute the reference voltage when the following conditions are satisfied: i. after a multiple of the time TX (half cycle on zero crossings); and ii. where the input voltage drops to zero (ZCD); and wherein the period of the selected ideal voltage waveform corresponds to the time T. or approximate the time period TX (Zhang, half-cycles/ zero crossings).
Claims 16, 20, 40, 44 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Marrone (WO 2010/036974 A2) in view of Wee (US 2013/0106304 patent application publication #1 on applicant’s IDS) .
As to claims 16, 40 Marrone discloses wherein the device is implemented at in a switch mode power converter.
Marrone does not disclose wherein the device is implemented at a primary side of a flyback switch mode power converter.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marrone to use flyback topology as disclosed in Wee to easily change the voltage output via the winding ratio.  
	As to claims 20, 44 Marrone does not teach wherein the current is calculated based on the following mathematical equation: Iout=ViTonToff/2LT; wherein lout is the current provided to the electrical load; T corresponds to a switching cycle; Ton is the switch on time of the electronic switch; Torr is the switch off time of the electronic switch corresponding to a time taken for an inductor having an inductance L to discharge; and Vicorresponds to the source input voltage.
	Wee makes obvious wherein the current is calculated based on the following mathematical equation: Iout=ViTonToff/2LT; wherein lout is the current provided to the electrical load; T corresponds to a switching cycle; Ton is the switch on time of the electronic switch; Torr is the switch off time of the electronic switch corresponding to a time taken for an inductor having an inductance L to discharge; and Vicorresponds to the source input voltage (see equations 1 and 2 in summary of the invention).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marrone to use flyback topology as disclosed in Wee to easily change the voltage output via the winding ratio.  
Claims 17, 41 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Marrone (WO 2010/036974 A2) in view of Walters (US 2012/0319604)
	As to claim 17, 41 Marrone disloses a boost converter. 
	Marrone does not disclose a dimming circuit arranged in data communication with the electronic controller.
	Walters teaches a dimming circuit arranged in data communication with the electronic controller (Fig. 2, 215, 203, 209).
.  
Claims 23, 47 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Marrone (WO 2010/036974 A2) in view of Groppi (US 2016/0338159) (The second author is being used to distinguish over the other Wee reference; #2 reference on applicant’s IDS).
As to claim 23, 47 Marrone does not teaches wherein the current is calculated based on the following mathematical expression Iout=ViVhT1Toff/(2RfbV1T) wherein IOUT is the current provided to the electrical load; T corresponds to a switching cycle; TOFF is the switch off time of the electronic switch corresponding to a time taken for an inductor having an inductance L to discharge; V corresponds to the input voltage; Vh a reference voltage that triggers the switch off of the electronic switch; T1 corresponds to a time that the input voltage is at a predetermined voltage Vi .
	Groppi makes obvious wherein the current is calculated based on the following mathematical expression Iout=ViVhT1Toff/(2RfbV1T) wherein IOUT is the current provided to the electrical load; T corresponds to a switching cycle; TOFF is the switch off time of the electronic switch corresponding to a time taken for an inductor having an inductance L to discharge; V corresponds to the input voltage; Vh a reference voltage that triggers the switch off of the electronic switch; T1 corresponds to a time that the input voltage is at a predetermined voltage Vi (this is an obvious variation of equation 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Marrone to use flyback topology as disclosed in Groppi to easily change the voltage output via the winding ratio.  
Allowable Subject Matter
Claims 14, 21-22, 38, 45-46 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) set forth in this Office action.
Claims14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 14, the prior art fails to disclose: “wherein if the input voltage does not drop to zero after the multiple of the time period Tan ideal DC waveform is selected.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 21, the prior art fails to disclose: “wherein the input voltage Vi is related to the reference voltage Vnin accordance with the following mathematical expression:
Vh=ViTonRfb/L
wherein Rfb is the resistance value of a feedback element, the feedback element positioned for comparing Vh with Vfb, where Vfb is the voltage across the feedback element having resistance value Rfb.” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 38, the prior art fails to disclose: “wherein if the input voltage does not drop to zero after the multiple of the time period Ts, a DC waveform is selected.” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 45, the prior art fails to disclose: “wherein the input voltage Vi is related to the reference voltage Vnin accordance with the following mathematical expression:
Vh=ViTonRfb/L
wherein Rfb is the resistance value of a feedback element, the feedback element positioned for comparing Vh with Vfb, where Vfb is the voltage across the feedback element having resistance value Rfb.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839                                                                                                                                                                                                                                                                                                                                                                                                     v